Filed 12/18/20 P. v. Owens CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C091455

         v.                                                                      (Super. Ct. No. 05F02095)

CLAUDE OWENS,

                   Defendant and Appellant.




         In 2005, defendant Claude Owens pleaded guilty to shooting at an occupied
dwelling (Pen. Code, § 246)1 and admitted personally discharging a handgun in the
commission of the offense (§ 12022.53, subd. (d)). He was 17 years old when he
committed the crime. The trial court sentenced him to a determinate term of three years
for the shooting and an indeterminate term of 25 years to life for the firearm
enhancement.




1 Undesignated statutory references are to the Penal Code.


                                                             1
       In 2019, representing himself, defendant filed a petition asking the trial court to
recall his sentence, strike the firearm enhancement pursuant to Senate Bill No. 620
(2017-2018 Reg. Sess.), and provide him with a hearing under People v. Franklin (2016)
63 Cal.4th 261 (Franklin) to supplement the record with evidence relevant to a future
youth offender parole hearing. Defendant’s request for a Franklin hearing cited Senate
Bill No. 260 (2013-2014 Reg. Sess.) and sections 3051 and 4801, stating he was 17 when
he committed the crime, he was sentenced to a term of 28 years to life, and he had no
prior opportunity at his sentencing to include evidence relevant to a youth offender parole
hearing.
       The trial court denied the petition. It denied the Senate Bill No. 620 request on the
ground that the change in the law does not apply retroactively to defendant’s final
judgment. And it denied the request for a Franklin hearing without prejudice, stating that
under In re Cook (2019) 7 Cal.5th 439, 452 (Cook), the proper approach is for defendant
to file a section 1203.01 motion in the trial court.
                                       DISCUSSION
       Defendant’s sole contention on appeal is that the trial court should have treated his
petition as a motion for a Franklin hearing and granted the motion. The Attorney
General agrees.
                                              A
       Effective January 1, 2014, Senate Bill No. 260 added, among other provisions,
section 3051. (Stats. 2013, ch. 312, § 4; Franklin, supra, 63 Cal.4th at p. 276.) With
certain exceptions not applicable here, former section 3051 provided an opportunity for
an offender who was under 18 years of age at the time of the offense to be released on
parole irrespective of the sentence imposed by the trial court. It required the Board of
Parole Hearings to conduct a youth offender parole hearing on a set schedule depending
on the length of the prisoner’s sentence. For example, for a sentence of 25 years to life,
the hearing would be held during the 25th year of incarceration. (Former § 3051,

                                               2
subd. (b)(3).) Effective January 1, 2016, the Legislature increased the age of
qualification for a youth offender parole hearing from under 18 years of age at the time of
the commission of the offense to under 23 years of age. (Stats. 2015, ch. 471, § 1;
Franklin, at p. 277.)
       The California Supreme Court subsequently decided Franklin, which held that
section 3051’s provision of a youth offender parole hearing mooted the juvenile
defendant’s constitutional challenge to his sentence of 50 years to life by providing “a
meaningful opportunity for release during his 25th year of incarceration.” (Franklin,
supra, 63 Cal.4th at pp. 279-280.) However, to ensure that the youth offender parole
hearing would provide the defendant with a meaningful opportunity for release, the court
in Franklin remanded the case to the trial court for the limited purpose of determining
“whether [the defendant] was afforded sufficient opportunity to make a record of
information relevant to his eventual youth offender parole hearing.” (Id. at p. 284.)
The court noted that “[a]ssembling such statements ‘about the individual before the
crime’ is typically a task more easily done at or near the time of the juvenile’s offense
rather than decades later when memories have faded, records may have been lost or
destroyed, or family or community members may have relocated or passed away.” (Id. at
pp. 283-284.)
       Effective January 1, 2018, the Legislature again increased the age of qualification.
(Stats. 2017, ch. 684, § 1.5.) Section 3051 now provides for a youth offender parole
hearing for “any prisoner who was 25 years of age or younger . . . at the time of the
controlling offense.” (§ 3051, subd. (a).)
       The following year, the Supreme Court decided Cook, supra, 7 Cal.5th 439,
explaining the process for a defendant whose judgment was final. “For inmates like
Cook who seek to preserve evidence following a final judgment, the proper avenue is to
file a motion in superior court under the original caption and case number, citing the
authority of section 1203.01 and today’s decision. The motion should establish the

                                             3
inmate’s entitlement to a youth offender parole hearing and indicate when such hearing is
anticipated to take place, or if one or more hearings have already occurred.” (Id. at
p. 458.) The Supreme Court added that it would be improper for a court “to preclude a
juvenile offender’s chance to supplement the record with information relevant to his
eventual youth offender parole hearing.” (Cook, at p. 453; see id. at p. 459.)
                                             B
       Defendant notes that his petition did not cite section 1203.01 or Cook because his
petition was filed almost two weeks before the Supreme Court decided Cook. That may
be so, but because the trial court denied defendant’s Franklin request without prejudice,
defendant could have accepted the trial court’s implicit invitation to file a section 1203.01
motion. In any event, the parties now agree that defendant is entitled to a Franklin
hearing. To promote judicial economy, we will remand the matter and direct the trial
court to provide defendant with such a hearing.
       Defendant was under 25 years of age at the time of the offense and he will be
eligible for a youth offender parole hearing. He was sentenced prior to the enactment of
Senate Bill No. 260 or the issuance of the Franklin decision. (People v. Rodriguez
(2018) 4 Cal.5th 1123, 1131 [“Without such notice, any opportunity to introduce
evidence of youth-related factors is not adequate in light of the purpose of Senate Bill
No. 260”].)
       In addition, defendant’s petition had many of the elements referenced in Cook. It
was filed under the original caption and case number, it established his entitlement to a
youth offender parole hearing, and it indicated he had not yet had such a hearing. It is
clear that defendant sought a Franklin hearing. (People v. Picklesimer (2010) 48 Cal.4th
330, 340 [the label given a petition is not determinative].)
       We will remand the matter so the trial court can provide “an opportunity to
supplement the record with information relevant to [defendant’s] eventual youth offender
parole hearing. [Citation.] In so doing, the trial court may exercise its discretion to

                                              4
conduct this process efficiently, ensuring that the information introduced is relevant,
noncumulative, and otherwise in accord with the governing rules, statutes, and
regulations.” (People v. Rodriguez, supra, 4 Cal.5th at p. 1132.)
                                      DISPOSITION
       The trial court’s denial of defendant’s motion for a Franklin hearing is reversed
and the matter is remanded for the trial court to provide the parties with an opportunity
to supplement the record with information relevant to defendant’s youth offender parole
hearing.



                                                    /S/
                                                 MAURO, J.



We concur:



    /S/
HULL, Acting P. J.



   /S/
MURRAY, J.




                                             5